

115 HR 4614 IH: Nuclear Powers America Act of 2017
U.S. House of Representatives
2017-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4614IN THE HOUSE OF REPRESENTATIVESDecember 11, 2017Mr. Meehan (for himself, Mr. Costello of Pennsylvania, Mr. Katko, Mr. Ruppersberger, Mr. Danny K. Davis of Illinois, Mr. Rush, Mr. Michael F. Doyle of Pennsylvania, Mrs. Bustos, and Mr. Perry) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for an investment tax credit related to the
			 production of electricity from nuclear energy.
	
 1.Short titleThis Act may be cited as the Nuclear Powers America Act of 2017. 2.Energy credit for nuclear energy property (a)In generalSection 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended in clause (vi) by striking or, by inserting or at the end of clause (vii), and by adding at the end the following new clause:
				
 (viii)qualified nuclear energy property,. (b)Eligible for 30-Percent creditSection 48(a)(2)(A)(i) of such Code is amended by striking and in subclause (III) and by adding at the end the following new subclause:
				
 (V)energy property described in paragraph (3)(A)(viii) but only with respect to property placed in service before January 1, 2024, and.
 (c)Qualified nuclear energy propertySection 48(c) of such Code is amended by adding at the end the following new paragraph:  (5)Qualified nuclear energy property (A)In generalThe term qualified nuclear energy property means any amounts paid or incurred for the refueling of, and any other expenditures described in section 263(a) with respect to, a qualifying nuclear power plant.
 (B)Qualifying nuclear power plantThe term qualifying nuclear power plant means a nuclear power plant which— (i)submitted an application for license renewal to the Nuclear Regulatory Commission in accordance with part 54 of title 10, Code of Federal Regulations, before January 1, 2024, or
 (ii)certified to the Secretary (at such time and in such form and in such manner as the Secretary prescribes) that such plant will submit an application for license renewal to the Nuclear Regulatory Commission in accordance with part 54 of title 10, Code of Federal Regulations, before January 1, 2024.
							(C)Special rules
 (i)BasisFor purposes of subsection (a), the cumulative amounts paid or incurred by the taxpayer during the taxable year with respect to a qualifying nuclear power plant, which are properly chargeable to capital account, shall be treated as the basis of the qualified nuclear energy property placed in service for that taxable year.
 (ii)Placed in serviceFor purposes of subsection (a), qualified nuclear energy property shall be treated as having been placed in service on the last day of the taxable year in which the taxpayer pays or incurs such amounts described in clause (i).
 (iii)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable under subsection (a) to any qualifying nuclear power plant which made a certification pursuant to subparagraph (B) but does not file an application of license renewal to the Nuclear Regulatory Commission in accordance with part 54 of title 10, Code of Federal Regulations, before January 1, 2024..
 (d)Phaseout of 30-Percent credit rate for nuclear energy propertySection 48(a) of such Code is amended by adding at the end the following new paragraph:  (7)Phaseout for qualified nuclear energy propertyIn the case of qualified nuclear energy property, the energy percentage determined under paragraph (2) shall be equal to—
 (A)in the case of any property placed in service after December 31, 2021, and before January 1, 2023, 26 percent, and
 (B)in the case of any property placed in service after December 31, 2022, and before January 1, 2024, 22 percent..
 (e)Coordination with credit for production from advanced nuclear power facilitiesThe last sentence of section 48(a)(3) is amended by inserting or 45J after section 45. (f)Transfer of credit by certain public entities (1)In generalSection 48 of such Code is amended by adding at the end the following new subsection:
					
						(e)Special rule for qualified nuclear energy property
 (1)In generalIn the case of any qualified nuclear energy property, if, with respect to a credit under subsection (a) for any taxable year—
 (A)the taxpayer would be a qualified public entity, and (B)such entity elects the application of this subsection for such taxable year with respect to all (or any portion specified in such election) of such credit, the eligible project partner specified in such election (and not the qualified public entity) shall be treated as the taxpayer for purposes of this title with respect to such credit (or such portion thereof).
 (2)DefinitionsFor purposes of this subsection— (A)Qualified public entityThe term qualified public entity means—
 (i)a Federal, State, or local government entity, or any political subdivision, agency, or instrumentality thereof,
 (ii)a mutual or cooperative electric company described in section 501(c)(12) or section 1381(a)(2), or (iii)a not-for-profit electric utility which has or had received a loan or loan guarantee under the Rural Electrification Act of 1936.
 (B)Eligible project partnerThe term eligible project partner means— (i)any person responsible for operating, maintaining, or repairing the qualifying nuclear power plant to which the credit under subsection (a) relates,
 (ii)any person who participates in the provision of the nuclear steam supply system to the qualifying nuclear power plant to which the credit under subsection (a) relates,
 (iii)any person who participates in the provision of nuclear fuel to the qualifying nuclear power plant to which the credit under subsection (a) relates, or
 (iv)any person who has an ownership interest in such facility. (3)Special rules (A)Application to partnershipsIn the case of a credit under subsection (a) which is determined with respect to qualified nuclear energy property at the partnership level—
 (i)for purposes of paragraph (1)(A), a qualified public entity shall be treated as the taxpayer with respect to such entity’s distributive share of such credit, and
 (ii)the term eligible project partner shall include any partner of the partnership. (B)Taxable year in which credit taken into accountIn the case of any credit (or portion thereof) with respect to which an election is made under subsection (e), such credit shall be taken into account in the first taxable year of the eligible project partner ending with, or after, the qualified public entity’s taxable year with respect to which the credit was determined.
 (C)Treatment of transfer under private use rulesFor purposes of section 141(b)(1), any benefit derived by an eligible project partner in connection with an election under this subsection shall not be taken into account as a private business use..
 (2)Special rule for proceeds of transfers for mutual or cooperative electric companiesSection 501(c)(12) of such Code is amended by adding at the end the following new subparagraph:  (I)In the case of a mutual or cooperative electric company described in this paragraph or an organization described in section 1381(a)(2), income received or accrued in connection with an election under section 48(e) shall be treated as an amount collected from members for the sole purpose of meeting losses and expenses..
 (g)Conforming amendmentSection 48(a)(2)(A) of such Code is amended by striking paragraph (6) and inserting paragraphs (6) and (7). (h)Effective dateThe amendments made by this section shall apply to periods after December 31, 2016, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the enactment of the Revenue Reconciliation Act of 1990).
			